PER CURIAM.
We grant a belated appeal of the order denying postconviction relief under Florida Rule of Criminal Procedure 3.850. See Vi-queira v. Roth, 591 So.2d 1147 (Fla. 3d DCA 1992). It appears that the Rule 3.850 motion was timely, given that direct review in this ease was not completed until 1992. See Barnes v. State, 562 So.2d 729 (Fla. 3d DCA 1990), quashed, 588 So.2d 585 (Fla.1991), on remand, 597 So.2d 931 (Fla. 3d DCA), review denied, 605 So.2d 1262 (Fla.1992). On the merits, however, we conclude that the motion is legally insufficient.
Affirmed.